 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    ROBERT SILVIO AGLI,
                                                 NO. 4:19-CV-5237-TOR
 8                              Plaintiff,
                                                 ORDER OF DISMISSAL WITHOUT
 9           v.                                  PREJUDICE

10    FRANKLIN COUNTY
      CORRECTIONS,
11
                                Defendant.
12

13         BEFORE THE COURT is the Court’s Order to Comply with Filing Fee

14   Requirements. ECF No. 5. The Court has reviewed the record and files herein,

15   and is fully informed. For the reasons discussed below, this action is dismissed

16   without prejudice.

17         On September 30, 2019, Plaintiff filed a pro se civil rights complaint

18   pursuant to 42 U.S.C. § 1983, along with an insufficient application to proceed in

19   forma pauperis. Plaintiff was advised of the deficiencies concerning his

20   application including that he must keep the Court advised on any change of




        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1   address. ECF No. 3. On October 7, 2019, he submitted an Acknowledgment and

 2   Authorization regarding his obligation to pay the filing fee, ECF No. 4.

 3         Plaintiff, then a prisoner at the Franklin County Jail, however, did not

 4   comply with 28 U.S.C. § 1915(a)(2), which requires a prisoner seeking to bring a

 5   civil action without prepayment of the filing fee to submit a certified copy of his

 6   trust fund account statement (or institutional equivalent) for the six months

 7   immediately preceding the filing of the complaint. ECF No. 5. Plaintiff was

 8   advised that before the Court may proceed with Plaintiff’s civil action, he must

 9   either pay the applicable filing fee of $400.00 ($350.00 filing fee, plus $50.00

10   administrative fee) or comply with the in forma pauperis statute. Id. Plaintiff was

11   advised that failure to do either within 21 days would result in the dismissal of this

12   case. Id. ECF No. 5 was returned to the Court as undeliverable, Plaintiff was no

13   longer in custody and he has not provided the Court with any change of address.

14   ECF No. 7. No filing fee or in forma pauperis application has been filed.

15         Parties filing actions in the United States District Court are required to pay

16   filing fees. 28 U.S.C. § 1914(a). An action may proceed without the immediate

17   payment of a filing fee only upon granting of in forma pauperis status. See 28

18   U.S.C. § 1915. Failure to pay the statutory filing fee will result in dismissal of

19   these actions without prejudice. See Olivares v. Marshall, 59 F.3d 109, 112 (9th

20   Cir. 1995) (district court has authority to dismiss without prejudice prisoner




        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
 1   complaint for failure to pay partial filing fee); In re Perroton, 958 F.2d 889, 890

 2   (9th Cir. 1992) (affirming dismissal of appeal of pro se litigant for failure to pay

 3   required filing fees).

 4   ACCORDINGLY, IT IS HEREBY ORDERED:

 5         This action is DISMISSED without prejudice for failing to pay the filing fee

 6   or filing a properly completed Application to Proceed In Forma Pauperis pursuant

 7   to 28 U.S.C. §§ 1914(a) and 1915(a).

 8         The District Court Executive is directed to enter this Order, enter judgment

 9   accordingly, furnish a copy to Plaintiff, and CLOSE the file.

10         DATED January 15, 2020.

11

12                                   THOMAS O. RICE
                              Chief United States District Judge
13

14

15

16

17

18

19

20




        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 3
